Citation Nr: 0107170	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  96-36 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active duty from October 1974 to February 
1975, plus additional service with the United States Army 
Reserves.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1996 by the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO).  The Board remanded the case for 
additional development in July 1998.  The case has now been 
returned to the Board for further appellate review.  

REMAND

The veteran has alleged that she developed PTSD as a result 
of a sexual assault which occurred in service at Fort Knox in 
June 1975.  The United States Court of Appeals for Veterans 
Claims (Court) has stressed the necessity of complete 
development of the evidence if a PTSD claim is based on an 
alleged personal assault.  See Patton v. West, 12 Vet. App. 
272, 276-78 (1999).  In Patton, 12 Vet. App. at 278, the 
Court pointed out that there are special evidentiary 
development procedures for PTSD claims based on personal 
assault contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14(c) (Feb. 20, 1996), and former MANUAL M21-1, 
Part III, 7.46(c)(2) (Oct. 11, 1995). 

The general MANUAL M21-1 provisions on PTSD claims in  5.14 
require:  "In cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence."  
MANUAL M21-1, Part III,  5.14(b)(3).  As to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault...do not file official 
reports either with military or civilian authorities."  
MANUAL M21-1, Part III,  5.14(c)(5).  Further, the provisions 
of subparagraphs (8) and (9) indicate that "[b]ehavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor", that 
"secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes", and that 
"[e]vidence that documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  The Court stated that when 
read together subparagraphs (8) and (9) show that in 
personal-assault cases the Secretary has undertaken a special 
obligation to assist a claimant producing corroborating 
evidence of an in-service stressor.  The Board notes that the 
manual also provides that the PTSD stressor development 
letter used by ROs to solicit details concerning the in-
service stressful incident may be inappropriate for this type 
of PTSD claim.  Therefore, if the stressful incident is a 
personal assault, the RO is to use a special letter developed 
for this type of claim.

The Board finds that, in this case, VA's duty to assist in 
the development of the claim has been not satisfied.  
Although a supplemental statement of the case dated in 
October 2000 contains a brief reference to the requirements 
contained in  MANUAL M21-1, Part III,  5.14, the RO needs to 
complete its assistance to the veteran by following the 
procedures outlined in M21-1, such as sending the veteran the 
appropriate letter for developing secondary or alternative 
evidence.  The RO should also make a determination as to 
whether secondary evidence, such as a service medical record 
entry dated in June 1975 showing a complaint of anxiety, VA 
psychiatric treatment records dated in 1977 and later, or the 
act of killing her husband in 1983, may need interpretation 
by a clinician in order to determine whether this evidence 
tends to confirm the occurrence of the claimed stressor.

The Board also finds that there may be additional items of 
evidence which are relevant to the claim which should be 
obtained.  A VA hospital discharge summary from the VA 
facility in Battle Creek, Michigan, dated in December 1977 
shows that the veteran gave a history of having previously 
been in both the Leila and Community Hospitals.  She also 
reported that she had been seen by the Calhoun County Mental 
Hygiene Clinic in 1975 or 1976.  Such treatment records might 
contain information which is relevant to the current claim.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2097-98 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Other changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Act establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.  

Because of the manual requirements set forth above and due to 
the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  After obtaining any necessary releases 
from the veteran, the RO should attempt to 
obtained additional items of evidence 
which may be relevant to the claim, 
including treatment records from the Leila 
and Community Hospitals, and from the 
Calhoun County Mental Hygiene Clinic dated 
in 1975 or 1976.  

2.  The RO should complete development of 
the evidence required for a PTSD claim 
based on an alleged personal assault, to 
include sending the veteran the 
appropriate letter for developing 
secondary or alternative evidence.  The RO 
should also make a determination as to 
whether secondary evidence may need 
interpretation by a clinician, especially 
if it involves behavior changes.  See VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 
11, 1995).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


